NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 08a0129n.06
                            Filed: March 4, 2008

                                       No(s) 06-6566, 06-6567

                              UNITED STATES COURT OF APPEALS
                                   FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                                     )
                                                              )      ON APPEAL FROM THE
        Plaintiff-Appellee,                                   )      UNITED STATES DISTRICT
                                                              )      COURT FOR THE EASTERN
v.                                                            )      DISTRICT OF KENTUCKY
                                                              )
JACKIE DALE MULLIKIN,                                         )
                                                              )
        Defendant-Appellant.                                  )



        Before: COLE, GIBBONS, and ROGERS, Circuit Judges.

        PER CURIAM.            Defendant-Appellant Jackie Dale Mullikin appeals his conviction,

challenging the district court’s January 16, 2006 decision denying his motion to suppress.

        The district court's decision carefully analyzed Mullikin’s arguments that he was interrogated

in violation of Miranda v. Arizona, 384 U.S. 436 (1966), and that the incriminating statements made

by Mullikin prior to his arrest and during interrogation at the courthouse were obtained in violation

of his Fifth and Fourteenth Amendment rights as protected by the United States Constitution. We

have carefully reviewed Mullikin’s motion to suppress, the record developed in the district court,

the applicable law, as well as the parties’ briefs, and we agree with the district court’s decision that

there was no Miranda violation and that Mullikin’s Fifth and Fourteenth Amendment rights were

not violated. We therefore uphold the district court's denial of the motion to suppress for the reasons

stated in its opinion, and AFFIRM the decision.